UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 OR [] TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-12031 UNIVERSAL DISPLAY CORPORATION (Exact name of registrant as specified in its charter) Pennsylvania 23-2372688 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, New Jersey (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (609)671-0980 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files).YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer X Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX As of November 2, 2012, the registrant had outstanding 46,507,390 shares of common stock. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Consolidated Balance Sheets – September 30, 2012 and December 31, 2011 3 Consolidated Statements of Comprehensive (Loss) Income– Three months ended September 30, 2012 and 2011 4 Consolidated Statements of Comprehensive Income (Loss) – Nine months ended September 30, 2012 and 2011 5 Consolidated Statements of Cash Flows – Nine months ended September 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 32 PART II – OTHER INFORMATION Item1. Legal Proceedings 32 Item1A. Risk Factors 37 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 37 Item3. Defaults Upon Senior Securities 37 Item4. Mine Safety Disclosures 37 Item5. Other Information 37 Item6. Exhibits 37 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except for share and per share data) September 30, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term investments Accounts receivable Inventory Other current assets Total current assets PROPERTY AND EQUIPMENT, net of accumulated depreciation of $20,184 and $18,735 ACQUIRED TECHNOLOGY, net of accumulated amortization of $19,126 and $17,000 INVESTMENTS — OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ $ Accrued expenses Deferred revenue Other current liabilities Total current liabilities DEFERRED REVENUE RETIREMENT PLAN BENEFIT LIABILITY Total liabilities COMMITMENTS AND CONTINGENCIES (Note 12) SHAREHOLDERS’ EQUITY: Preferred Stock, par value $0.01 per share, 5,000,000 shares authorized, 200,000 shares of SeriesA Nonconvertible Preferred Stock issued and outstanding (liquidation value of $7.50 per share or $1,500) 2 2 Common Stock, par value $0.01 per share, 100,000,000 shares authorized, 46,537,754and 46,113,296 shares issued and outstanding at September 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these consolidated statements. 3 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME (UNAUDITED) (in thousands, except for share and per share data) Three Months Ended September 30, REVENUE: Material sales $ $ Royalty and license fees Technology development and support revenue Total revenue OPERATING EXPENSES: Cost of material sales Research and development Selling, general and administrative Patent costs and amortization of acquired technology Royalty and license expense Total operating expenses Operating (loss) income ) INTEREST INCOME INTEREST EXPENSE (5 ) ) GAIN ON STOCK WARRANT LIABILITY — (LOSS) INCOME BEFORE INCOME TAX BENEFIT (EXPENSE) ) INCOME TAX BENEFIT (EXPENSE) ) NET (LOSS) INCOME ) OTHER COMPREHENSIVE INCOME: Unrealized gain on available-for-sale securities 55 Amortization of prior service cost and actuarial loss for retirement plan included in net periodic pension cost TOTAL OTHER COMPREHENSIVE INCOME COMPREHENSIVE (LOSS) INCOME $ ) $ NET (LOSS) INCOME PER COMMON SHARE: BASIC $ ) $ DILUTED $ ) $ WEIGHTED AVERAGE SHARES USED IN COMPUTING NET (LOSS) INCOME PER COMMON SHARE: BASIC DILUTED The accompanying notes are an integral part of these consolidated statements. 4 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) (in thousands, except for share and per share data) Nine Months Ended September 30, REVENUE: Material sales $ $ Royalty and license fees Technology development and support revenue Total revenue OPERATING EXPENSES: Cost of material sales Research and development Selling, general and administrative Patent costs and amortization of acquired technology Royalty and license expense Total operating expenses Operating income INTEREST INCOME INTEREST EXPENSE ) ) LOSS ON STOCK WARRANT LIABILITY — ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE ) INCOME TAX EXPENSE ) ) NET INCOME (LOSS) ) OTHER COMPREHENSIVE INCOME: Unrealized gain on available-for-sale securities 16 9 Amortization of prior service cost and actuarial loss for retirement plan included in net periodic pension cost TOTAL OTHER COMPREHENSIVE INCOME COMPREHENSIVE INCOME (LOSS) $ $ ) NET INCOME (LOSS) PER COMMON SHARE: BASIC $ $ ) DILUTED $ $ ) WEIGHTED AVERAGE SHARES USED IN COMPUTING NET INCOME (LOSS) PER COMMON SHARE: BASIC DILUTED The accompanying notes are an integral part of these consolidated statements. 5 UNIVERSAL DISPLAY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (in thousands) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Amortization of deferred revenue ) ) Depreciation Amortization of acquired technology 34 Amortization of premium and discount on investments, net ) ) Stock-based employee compensation Stock-based non-employee compensation — 3 Non-cash expense under a materials agreement — 9 Stock-based compensation to Board of Directors and Scientific Advisory Board Loss on stock warrant liability — Retirement plan benefit expense Decrease (increase) in assets: Accounts receivable ) Inventory ) ) Other current assets ) Other assets 37 ) Increase in liabilities: Accounts payable and accrued expenses Other current liabilities (3
